Order, entered June 24, 1960, granting a temporary injunction against the assignment, pledging, negotiation and other disposition by defendant of an irrevocable letter of credit issued in its favor is unanimously modified, on the facts and in the exercise of discretion, to the extent of conditioning the relief granted plaintiff by increasing the undertaking to be filed by plaintiff pursuant to section 893 of the Civil Practice Act, to the amount of $50,000, and, as so modified, affirmed, without costs. Said undertaking is to be duly approved and filed no later than 4:00 p.m. on Monday, October 24,1960, and notice of the filing thereof filed with this court no later than Tuesday, October 25, 1960 at 10:00 a.m.; otherwise the application is denied in its entirety, without costs. Settle order on notice. Concur — Botein, P. J., Rabin, Stevens and Eager, JJ.